Citation Nr: 0126387	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for scars, 
right infraorbital and supraorbital.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to service 
connection for hepatitis, tinnitus and PTSD and granted 
service connection for scars, right infraorbital and 
supraorbital, assigning a noncompensable rating, effective 
from May 31, 1996.
 
In a statement signed May 9, 1997, the veteran waived his 
right to an "in-person" hearing and opted for a 
videoconference hearing at the RO before a Board Member, but 
he failed to appear for the hearing scheduled in September 
2001.  As the veteran has neither submitted a good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the claims on appeal.

2.  An unappealed April 1995 RO decision confirmed denial of 
service connection for PTSD, determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.

3.  Evidence added to the record since the April 1995 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.

4.  There is no current diagnosis of hepatitis.

5.  There is no competent medical evidence of a causal link 
between the veteran's period of active service and tinnitus, 
which was first diagnosed 24 years after service.

6.  The veteran's service-connection scars of the right 
infraorbital and supraorbital areas, residuals of an injury 
to the right eye, approximate moderately disfiguring scars of 
the face.


CONCLUSIONS OF LAW

1.  The April 1995 RO decision, which confirmed denial of 
service connection for PTSD and determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Claimed chronic hepatitis was not incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The schedular criteria for an initial 10 percent rating 
for scars, right infraorbital and supraorbital, have been 
met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board also notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for service 
connection for hepatitis and tinnitus and the increased 
rating claim have been properly developed as service and VA 
medical records and August 1996 VA examination reports have 
been associated with the file.  The Board notes that the SSA 
indicated that no record was on file for the veteran.  Under 
these circumstances, the Board finds that the VCAA does not 
mandate another examination.  In a January 1997 Statement of 
the Case (SOC), the RO advised the appellant of what must be 
demonstrated to establish service connection, including on a 
presumptive basis, and to warrant an increased rating.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment and administrative records, 
which might be relevant to the veteran's claims.  
Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection, even though the RO denied 
the veteran's claims as not well grounded, or an increased 
rating as the RO has complied with the notice provisions of 
the VCAA.  This is so because the RO specifically notified 
him of the requirements needed for entitlement to service 
connection and an increased rating in the January 1997 SOC.  
The RO specifically notified the appellant of the rating 
criteria for scars and that for service connection there must 
be evidence of a current disability, evidence of a disease or 
injury due to service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD in a July 1993 
letter for failure to prosecute his claim.  The RO next 
denied entitlement to service connection for PTSD in a June 
1994 rating decision, noting that the veteran had not been 
diagnosed as having PTSD since available service records 
failed to verify any in-service stressors identified by the 
veteran.  By a letter dated June 15, 1994, the veteran 
received written notification of this action and was advised 
of his appellate rights, but no appeal was initiated within 
one year of the notification.  By an April 1995 rating 
decision, the RO confirmed its denial of a claim for 
entitlement to service connection for PTSD, noting that the 
newly received VA records were duplicates and had already 
been considered when the veteran's claim was denied in June 
1994 and still did not confirm an in-service stressor.  The 
veteran was notified of the decision and was advised of his 
appellate rights the same month, but no appeal was initiated 
within one year of the notification.  In May 1996, the 
veteran sought to reopen his claim for service connection for 
PTSD and added claims for service connection for residuals of 
hepatis, tinnitus and scars due to an injury to the right 
eye.  In a December 1996 decision, the subject of this 
appeal, the RO reopened the veteran's claim for service 
connection for PTSD and denied it.  That decision noted that, 
although VA had diagnosed the veteran with PTSD, there was no 
verification of the reported stressors to support the 
diagnosis of PTSD.  The veteran was notified of the decision 
and was advised of his appellate rights the same month and he 
perfected an appeal within one year of the notification. 

Since the veteran did not perfect an appeal of the June 1994 
and April 1995 RO decisions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.1103 (2001).

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claim and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in a 
January 1997 statement of the case, explained that the 
veteran needed to show that the veteran's PTSD was related to 
a verifiable stressful event(s) alleged to have been 
experienced in service.  Therefore, the Board may proceed 
with its appellate review without prejudice to the veteran.  
See Bernard, supra.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Second, if VA determines that 
the evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a).

At the time of the RO's April 1995 decision, the evidence of 
record included: the veteran's service medical records, which 
included no diagnosis of, or treatment for, a psychiatric 
condition; VA hospital records from February to March 1993 
for alcoholism and polysubstance abuse; VA treatment records 
from December 1993 to January 1994 for alcohol dependence and 
PTSD based on traumatic Vietnam War experiences and PTSD-type 
symptoms described by the veteran but not confirmed by 
service records; National Personnel Records Center (NPRC) 
responses transmitting or confirming transmittal of service 
personnel, medical and dental records; and various statements 
from the veteran and his brother.  

The relevant evidence associated with the claims file after 
the RO's April 1995 rating decision includes: VA outpatient 
and inpatient reports from February 1993 to September 1999, 
including diagnoses for avoidant personality disorder, PTSD 
and schizophrenia and several hospital reports for treatment 
of PTSD and severe alcohol dependence; a December 1996 
psychosocial evaluation and treatment plan and a March 1997 
quarterly report from a social worker, D. C. N., MSW, ACSW; 
copies of morning reports from the Department of the Army 
from March to May 1970 indicating evidence of rocket attacks 
that damaged the runway at Chu Lai; a May 1997 statement from 
the addiction therapist at the Veteran's Assistance Center 
indicating that the veteran had completed a rehabilitation 
program for alcohol and drug abuse and had maintained 
sobriety for seven months; an August 1997 note to the file 
indicating that the veteran had failed to report for VA 
examinations; a December 1999 U. S. Armed Services Center for 
Research of Unit Records (USACRUR) response, transmitting 
extracts from Operational Reports-Lessons Learned (OR-LLs) 
from May to October 1970 for the 596th Maintenance Company 
and for the 23rd Infantry Division-Americal for the quarter 
ending July 1970 that verify rocket attacks in the area of 
Chu Lai during May and June 1970; July and October 2000 
responses from the Social Security Administration (SSA) 
indicating that there is no file for the veteran; a June 1997 
Phoenix House, Inc. report of substance abuse assessment; 
February and April 1997 statements by his brother and an 
acquaintance; and various statements by the veteran and his 
representative.  

Under the circumstances, the Board believes that the 
confirmation of rocket attacks during May and June 1970, 
which the veteran referred to in his stressor statements, 
along with the facts that the veteran has been diagnosed with 
PTSD and the RO's failure to address the most recent 
information from the USASCRUR regarding in-service stressors, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  As such it 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for PTSD.  
However, the Board further finds that additional information, 
as discussed in the REMAND portion of this opinion below, is 
necessary to determine whether the veteran is entitled to 
service connection.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
chronic hepatitis and tinnitus, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  
A.  Hepatitis B

With regard to hepatitis B, the veteran has no current 
medical diagnosis of a disability.  Thus, he fails to satisfy 
the first element of a claim, that is, a current disability, 
and his claim for service connection fails.  See Caluza, 
supra.  Even assuming that the veteran has hepatitis B, there 
is no competent medical evidence linking claimed hepatitis to 
service.  In this regard, the Board observes that, although 
the service medical records show that the veteran was 
hospitalized for hepatitis B shortly before his discharge in 
1972, the veteran's hospital report shows that his hepatitis 
B had resolved before separation from service.  An August 
1996 VA alimentary appendages examination report reveals that 
the veteran had a history of hepatitis B but currently had 
normal liver function with no hepatomegaly noted at the time 
of examination.  Post-service medical reports show no 
complaints of, or treatment for, hepatitis B.  Moreover, 
there is nothing to link alleged hepatitis B to an old, in-
service bout of hepatitis B that was resolved before his 
discharge.  While there appears to be one post-service record 
showing an abnormally high liver function result in February 
1993 more than twenty years after discharge, there is no 
diagnosis or nexus opinion linking such results to service.  
The Board also observes that, an August 1996 VA hepatitis B 
serum Ag test was negative and the veteran reported no 
treatment for hepatitis.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

B.  Tinnitus

Service medical records contain no reference to either 
hearing loss or tinnitus and there is no medical evidence of 
sensorineural hearing loss or tinnitus within one year of 
service.  38 U.S.C.A. §38 C.F.R. §§ 3.307. 3.309.  As a 
result of his claim, the RO afforded the veteran a VA audio-
ear disease examination in August 1996.  The veteran reported 
that he was hit by a vehicle on the right side of his head 
and about six months after this accident he noticed ringing 
in his ears.  He also indicated that he had been exposed to 
noise during service, that he did not use hearing protection 
and that he did have ringing in his ears following weapons 
fire.  The veteran denied any history of frequent ear 
infections, ototoxic drug exposure, ear surgeries or other 
ear trauma.  On examination, the veteran's auricles were well 
formed bilaterally and there was no evidence of scars or 
obvious deformity.  His external auditory canals were patent 
and there was no evidence of middle ear disease.  The 
tympanic membranes were translucent.  Tuning fork testing 
indicated that ear conduction was greater than bone 
conduction bilaterally with 5-12 Hertz.  The examiner's 
initial diagnosis was tinnitus probably secondary to hearing 
loss.  Following an audiogram, which revealed mild high 
frequency sensorineural hearing loss possibly noise induced, 
the diagnosis was amended to tinnitus secondary to high 
frequency sensorineural hearing loss.  There was no 
indication on the report of a causal link between hearing 
loss or tinnitus and any incident of service, to include 
excessive noise exposure more than 24 years before the 
examinations.

The veteran's personnel records indicate that, although he 
served in Vietnam from January to December 1970, he was not 
assigned to combat duty but was a general vehicle repairman.  
Thus, the presumptions of 38 U.S.C.A. § 1154(b) (West 1991) 
that a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service, are inapplicable.  See also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996) 
(explaining the meaning of 38 U.S.C.A. § 1154).  Even if the 
veteran had been in combat with the enemy, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
notwithstanding the Collette decision, a veteran still had to 
provide the required nexus between the in-service incurrence 
of an event and a current disability.  See Wade v. West, 11 
Vet. App. 320 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996).

While the veteran reported being exposed to noise during 
service at his August 1996 VA examination, the Board observes 
that as recently as January 1989 VA ear, nose and throat VA 
clinical records indicate that he was seen for profuse 
nosebleeds on three separate occasions but had no other 
complaints.  Service medical records confirm that the veteran 
suffered lacerations around his right eye in July 1970, which 
was sutured, and he was returned to full duty following 
suture removal the same month.  On the medical history 
portion of his January 1972 separation examination report, 
the veteran placed an "x" in the "no" column indicating that 
he did not and had not had any ear, nose or throat trouble or 
hearing loss.  Clinical findings indicate that his ears, 
eardrums and hearing were normal at separation.  The August 
1996 VA examiner did not ascribe an etiology to the veteran's 
tinnitus, other than indicating that it was connected to his 
hearing loss that was possibly noise induced, even after 
being informed of possible in-service noise exposure.  Thus, 
the record is devoid of medical evidence that would establish 
a relationship between current tinnitus and the veteran's 
service.  It is pertinent to note that the veteran's original 
claim for service connection for tinnitus was not filed until 
May 1996, 24 years following separation, and that he was not 
diagnosed with tinnitus until August 1996.  See, e.g., Maxson 
v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (stating that the 
long period after service containing a lack of complaints or 
treatment could be viewed in the context of all the evidence 
as demonstrating that no disability was aggravated in 
service).  The Board has considered the veteran's contentions 
of causal links to service but, as a layperson, he is not 
competent to provide medical opinions on such matters as 
medical causation.  See Espiritu, supra.

As there is no current diagnosis of hepatitis or medical 
evidence establishing a relationship between in-service 
acoustic trauma and tinnitus that was first manifested many 
years following service, the Board must find that the 
preponderance of the evidence is against these claims and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Initial Rating

The veteran contends that the rating assigned for his scars 
should be increased to reflect more accurately the severity 
of his symptomatology. The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C. § 5103A.  In this 
connection, the Board finds that the August 1996 VA 
examination report, which evaluated the status of the 
veteran's disability, is adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a November 1996 rating decision, the RO granted service 
connection for scars, right infraorbital and supraorbital 
region, and assigned a noncompensable rating, effective from 
May 31, 1996. 

As noted above, service medical records show evidence of 
treatment for lacerations from a right eye injury in July 
1970.  At an August 1996 VA examination, the veteran had a 
1.3 x 0.2 centimeter (cm) flat white scar in the right 
infraorbital region, where he was hit by a truck.  The right 
supraorbital region showed a 1.5 x 0.2-cm flat, hypopigmented 
linear scar from the same accident.  Photographs were taken 
of the right eye region.  The diagnosis was scars, none of 
which appeared to be particularly symptomatic and showed no 
keloidal or hypertrophic changes.

The veteran's service-connected residuals of an injury to the 
right infraorbital and supraorbital region are rated as 
scars, under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 
Diagnostic Code 7800, disfiguring scars of the head, face or 
neck warrant a noncompensable evaluation if the disfigurement 
is slight or a 10 percent evaluation if the disfigurement is 
moderate.  A 20 percent evaluation requires severely 
disfiguring scars to the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelid, 
lips or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  

Under Diagnostic Code 7805, a scar may also be rated based on 
limitation of function of the part affected.  Alternatively, 
a 10 percent rating may also be assigned for superficial 
scars which are poorly nourished with repeated ulceration, or 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.

In light of the medical evidence of record, the Board 
believes that the currently assigned noncompensable rating 
for the veteran's service-connected scars is not appropriate 
and that the veteran's disability constitutes a compensable 
disability.  As the scars found on the face due to an injury 
to the right eye were shown to be well-healed, non-tender and 
asymptomatic, were not poorly nourished with repeated 
ulceration and did not limit the function of the affected 
part, Diagnostic Codes 7803, 7804 and 7805 afford no benefit 
to the veteran.  However, under the criteria of Diagnostic 
Code 7800, the Board finds that the appearance of the 
veteran's scars, as documented in photographs of record, more 
nearly approximate moderate disfiguring scars of the face.  
However, the Board does not find these scars to be severely 
disfiguring so as to warrant a 20  percent rating.  
Specifically, the Board notes that the scars have not 
resulted in a marked deformity of the eyelid.  Nor has the 
veteran reported any complaints concerning these scars since 
the August 1996 VA examination, thus suggesting that they 
have not worsened.  Therefore, it is found that a schedular 
evaluation in excess of 10 percent for these scars is not 
justified.  In the Board's judgment, a 10 percent rating more 
appropriately accounts for the veteran's current 
symptomatology.  There is no evidence that the veteran's 
scars have been more severe than the extent of disability 
contemplated in a 10 percent rating at any time during the 
period of this initial evaluation.  Fenderson, supra.  Thus, 
the evidence is against the assignment of a rating in excess 
of 10 percent for the veteran's scars from May 1996.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001) have been considered as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the residuals of the veteran's eye injury have caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD has been submitted and 
the claim is reopened; the appeal is allowed to this extent 
only and is subject to further action as discussed below.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for tinnitus is denied.

Subject to the provisions governing the award of monetary 
benefits, a higher initial rating of 10 percent for scars, 
right infraorbital and supraorbital, is granted.



REMAND

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, the claim is 
REMANDED for de novo review.

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
information requested below is, in part, to comply with this 
provision. 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001); see also Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran's service medical records are negative for 
treatment, or diagnosis, of PTSD.  His DD-214 indicates that 
his specialty was vehicle mechanic specialist.  The DD-214 
also indicates that the veteran was awarded the Vietnam 
Service Medal, the Vietnam Campaign Medal with one overseas 
bar, and the National Defense Service Medal.  The veteran's 
service personnel records, particularly his DA-20, indicate 
that he served in Vietnam from January to December 1970 
primarily as a general vehicle repairman.  Some of the 
stressors identified by the veteran were that, while in 
Vietnam an Army friend nicknamed "Bones" committed suicide, a 
plane crashed about one hundred feet from where he was on the 
beach at Chu Lai causing him to lose control of his bowels 
and he was subjected to many rocket attacks; and that, while 
at Ft. Lewis, a cannon blew up killing two soldiers and 
wounding several others, which he witnessed.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen, 
10 Vet. App. at 138-50; 38 C.F.R. § 3.304(f).  

Given the foregoing, the evidence does not currently show 
that the veteran received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation; 
however, it appears that the veteran may have participated in 
combat or suffered an in-service stressor but this has not 
been confirmed by his service personnel records. 

The Board also notes that VA medical personnel have diagnosed 
and treated the veteran for PTSD.  This evidence is 
sufficient to show that the veteran may have PTSD and further 
development of the evidence is warranted.  At this stage, the 
Board must assume that any diagnosis of PTSD was made based 
on the veteran's statements about his tours of duty in 
Vietnam and at Ft. Lewis.  The veteran has provided an 
approximate time and location of the alleged stressors.  
However, the reported stressors have not been adequately 
verified by objective evidence.  The record shows that, 
although the RO requested information from the USASCRUR, the 
USASCRUR's response included OR-LL reports confirming rocket 
attacks but covering only three months, not the full time 
that the veteran was in Vietnam.  It appears that the RO has 
not attempted to verify the veteran's statement that one of 
his comrades committed suicide during the time he was in 
Vietnam.  The Board concludes that another information 
request to the USASCRUR and to the NPRC for morning reports 
pertaining to the veteran's tours of duty may corroborate the 
veteran's alleged stressors as to his comrade's suicide and 
the plane crashing in Vietnam and the cannon blowing up, 
killing and wounding soldiers at Ft. Lewis.

If the RO determines that either of these three stressors is 
verified, the veteran should be afforded a complete 
psychological evaluation, to include all indicated testing, 
such as the Mississippi Scale for Combat Related Post-
Traumatic Stress Disorders, as well as a psychiatric 
examination by a psychiatrist, to determine whether the 
veteran has PTSD, and, if so, whether such PTSD is related to 
a verified in-service stressor.

Moreover, the RO should also determine if any additional VA 
or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Without obtaining and 
reviewing pertinent treatment records, the Board cannot be 
sure that such records might not aid in the establishment of 
entitlement to service connection.  On remand, the RO should 
request any relevant treatment records not already associated 
with the claims file.  See 38 U.S.C.A. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for psychiatric disorders.  
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
notice and development requirements of 
the VCAA and it's regulations.

3.  Regardless of whether additional 
information is received from the veteran, 
the RO should review the file and prepare 
a summary of the veteran's claimed 
stressors.  The RO should provide as much 
detail as possible (for example, times 
and units the veteran was assigned to 
while in Vietnam and at Ft. Lewis).  This 
summary and a copy of the veteran's DA-20 
and all associated service documents 
should be sent to the NPRC and to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The NPRC USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors. 

4.  Following the receipt of responses 
from the NPRC and the USASCRUR, the RO 
must prepare a report detailing the 
nature of any stressors which it has 
determined is established by the record.  
If additional development is indicated it 
should be undertaken.  Following this, if 
no stressor is verified, the RO should so 
state in its report.  This report is then 
to be added to the claims file.

5.  If, and only if, one or more 
stressors have been verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD as 
the result of service.  The veteran must 
be informed in writing of the potential 
consequences of his failure to appear for 
any scheduled examination.  The claims 
file and this REMAND must be made 
available to, and be reviewed by, the 
examiner in its entirety prior to the 
examination, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing including PTSD sub 
scales.  If the veteran is found to have 
PTSD, the examiner should indicate 
whether the veteran's PTSD is related to 
any claimed, verified in-service 
stressor(s).  The RO must provide the 
examiner with a summary of the claimed, 
verified stressor(s), and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
PTSD.  Such report must include a 
complete rationale for all opinions 
expressed. 

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought remains denied, the veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The purpose of this remand is to obtain more information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of his appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 



